
	

113 S800 IS: Treto Garza Far South Texas Veterans Inpatient Care Act of 2013
U.S. Senate
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 800
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2013
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to ensure
		  that the South Texas Department of Veterans Affairs Health Care Center at
		  Harlingen, located in Harlingen, Texas, includes a full-service inpatient
		  health care facility of the Department of Veterans Affairs, to redesignate such
		  center, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Treto Garza Far South Texas
			 Veterans Inpatient Care Act of 2013.
		2.Inpatient health
			 care facility at Department of Veterans Affairs medical facility in Harlingen,
			 Texas
			(a)FindingsCongress makes the following
			 findings:
				(1)The current and
			 future health care needs of veterans residing in Far South Texas are not being
			 fully met by the Department of Veterans Affairs.
				(2)According to
			 recent census data, more than 108,000 veterans reside in Far South
			 Texas.
				(3)Travel times for
			 veterans from the Valley Coastal Bend area from their homes to the nearest
			 Department of Veterans Affairs hospital for acute inpatient health care can
			 exceed six hours.
				(4)Even with the
			 significant travel times, veterans from Far South Texas demonstrate a high
			 demand for health care services from the Department of Veterans Affairs.
				(5)Ongoing overseas
			 deployments of members of the Armed Forces from Texas, including members of the
			 Armed Forces on active duty, members of the Texas National Guard, and members
			 of the other reserve components of the Armed Forces, will continue to increase
			 demand for medical services provided by the Department of Veterans
			 Affairs.
				(6)The Department of
			 Veterans Affairs employs an annual Strategic Capital Investment Planning
			 process to enable the VA to continually adapt to changes in
			 demographics, medical and information technology, and health care
			 delivery, which results in the development of a multi-year investment
			 plan that determines where gaps in services exist or are projected and develops
			 an appropriate solution to meet those gaps.
				(7)According to the
			 Department of Veterans Affairs, final approval of the Strategic Capital
			 Investment Planning priority list serves as the building block
			 of the annual budget request for the Department.
				(8)Arturo
			 Treto Garza, a veteran who served in the Marine Corps, rose to
			 the rank of Sergeant, and served two tours in the Vietnam War, passed away on
			 October 3, 2012.
				(9)Treto Garza, who
			 was also a former co-chairman of the Veterans Alliance of the Rio Grande
			 Valley, tirelessly fought to improve health care services for veterans in the
			 Rio Grande Valley, with his efforts successfully leading to the creation of the
			 South Texas VA Health Care Center at Harlingen, located in Harlingen,
			 Texas.
				(b)Redesignation
			 of South Texas Department of Veterans Affairs Health Care Center
				(1)In
			 generalThe South Texas Department of Veterans Affairs Health
			 Care Center at Harlingen, located in Harlingen, Texas, is redesignated as the
			 Treto Garza South Texas Department of Veterans Affairs Health Care
			 Center.
				(2)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the medical facility of the Department of Veterans Affairs
			 referred to in paragraph (1) shall be deemed to be a reference to the
			 Treto Garza South Texas Department of Veterans Affairs Health Care
			 Center.
				(c)Requirement of
			 full-Service inpatient facility
				(1)In
			 generalThe Secretary of Veterans Affairs shall ensure that the
			 Treto Garza South Texas Department of Veterans Affairs Health Care Center
			 includes a full-service inpatient health care facility of the Department and
			 shall modify the existing facility as necessary to meet that
			 requirement.
				(2)Plan to expand
			 facility capabilitiesThe Secretary shall include in the annual
			 Strategic Capital Investment Plan of the Department a project to expand the
			 capabilities of the Treto Garza South Texas Department of Veterans Affairs
			 Health Care Center by adding the following:
					(A)Inpatient
			 capability for 50 beds with appropriate administrative, clinical, diagnostic,
			 and ancillary services needed for support.
					(B)An urgent care
			 center.
					(C)The capability to
			 provide a full range of services to meet the needs of women veterans.
					(d)Report to
			 congressNot later than 180
			 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’
			 Affairs of the House of Representatives a report detailing a plan to implement
			 the requirements in subsection (c), including an estimate of the cost of
			 required actions and the time necessary for the completion of those
			 actions.
			(e)Far South Texas
			 definedIn this section, the
			 term Far South Texas means the following counties in Texas:
			 Aransas, Bee, Brooks, Calhoun, Cameron, DeWitt, Dimmit, Duval, Goliad, Hidalgo,
			 Jackson, Jim Hogg, Jim Wells, Kenedy, Kleberg, Nueces, Refugio, San Patricio,
			 Starr, Victoria, Webb, Willacy, Zapata.
			
